        Case 2:20-cv-03649-PBT Document 23 Filed 11/25/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


POLYSCIENCES, INC.,                            Civil Action No. 2:20-cv-03649-PBT

                   Plaintiff,
v.

JOSEPH T. MASRUD,

                  Defendant.


               POLYSCIENCES’ MOTION TO COMPEL DISCOVERY

      Plaintiff Polysciences, Inc. respectfully moves the Court for an order compelling discovery

from Defendant Joseph T. Masrud. The disputed discovery is detailed in the accompanying

memorandum of law and exhibits.



Dated: November 25, 2020                   Respectfully submitted,

                                           FOX ROTHSCHILD LLP

                                           /s/ Eric E. Reed
                                           Eric E. Reed
                                           2000 Market Street, 20th Floor
                                           Philadelphia, PA 19103
                                           (215) 299-2741 - direct
                                           (215) 299-2150 - fax
                                           EReed@foxrothschild.com

                                           Attorneys for Plaintiff, Polysciences, Inc.
